Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the preliminary amendment filed on 08 January 2020, the following has occurred: claims 1-23 have been amended.
Now claims 1-23 are pending.

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 08 January 2020, has been considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 10 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite non-transitory storage medium (CRM), device and method for performing predictive maintenance. The limitations of
Claim 1
perform a predictive maintenance alerting method comprising: [… obtaining …] time stamped machine log data and time stamped service log data for a medical imaging device […]; deriving features from the received time stamped machine log data and time stamped service log data; applying a set of models of component groups to the derived features to generate maintenance alerts wherein each component of the medical imaging device is exclusively a member of a single component group; and [… providing …] the generated maintenance alerts to a service center […].
Claim 10
[… obtain …] time stamped machine log da and time stamped service log data from a medical imaging device […] and to [… provide …] maintenance alerts to a service center […]; and […] perform a predictive maintenance alerting method including: deriving features from the received time stamped machine log data and time stamped service log data; and applying a set of models of component groups to the derived features to generate the maintenance alerts wherein each model of the set of models of component groups comprises a heterogeneous model […] representing the component group with embedded statistical remaining useful lifetime models of the components of the component group.
Claim 18
[… obtaining …] time stamped machine log data and time stamped service log data for a medical imaging device […]; deriving features from the received time stamped machine log data and time stamped service log data, including deriving at least one of (i) built failure mode features each comprising a combination of two or more features that together represent a failure mode of a component and (ii) built failure resolution features each comprising a combination of two or more features that together represent a failure of a component and a resolution of the failure of the component; applying a set of models of component groups to the derived features to generate maintenance alerts; and [… providing …] the generated maintenance alerts […] to a service center […]; wherein the deriving and applying are performed […].
, as drafted, is a system, which under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a non-transitory storage medium  and an electronic processor (Claim 1), a server computer and a non transitory storage medium (Claim 10), a server computer (Claim 18), the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the a non-transitory storage medium  and an electronic processor (Claim 1), a server computer and a non transitory storage medium (Claim 10), a server computer (Claim 18), the claim encompasses collection of log data about performance of an imaging device and service work already done, the data is looked at and features derived to organize the features via models into a prediction to provide to a service center in scheduling and performing predictive maintenance. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory storage medium  and an electronic processor (Claim 1), a server computer and a non transitory storage medium (Claim 10), a server computer (Claim 18), which implements the abstract idea. The a non-transitory storage medium  and an electronic processor (Claim 1), a server computer and a non transitory storage medium (Claim 10), a server computer (Claim 18) are recited at a high-level of generality (i.e., a general purpose computers/ computer components implementing generic computer functions; see Applicant’s specification Figure 1, pages 8-9) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim recites the additional elements of “receiving… via an electronic network… transmitting… via the electronic network” and a heterogeneous model including a machine learned analytical model. The “receiving… via an electronic network… transmitting… via the electronic network” steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The heterogeneous model including a machine learned analytical model is recited at a high-level of generality (i.e., a off-the-shelf machine learning algorithm) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory storage medium  and an electronic processor (Claim 1), a server computer and a non transitory storage medium (Claim 10), a server computer (Claim 18), to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receiving… via an electronic network… transmitting… via the electronic network” and a heterogeneous model including a machine learned analytical model were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The “receiving… via an electronic network… transmitting… via the electronic network” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The heterogeneous model including a machine learned analytical model has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in 2011/0121969: paragraph [0048]; 2018/0136617: Figure 1, paragraphs [0043]-[0046]; 2010/0189227: Figure 3, paragraphs [0052]-[0055]; use of a machine learning model is well-understood, routine and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2-9, 11-17 and 19-23 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2, 5-6, 14-15, 21 and 23 further define the machine learning model in particular introduction of a “training” step, however even in combination with the machine learning introduced in the independent claim, the claim does not set forth anything more than generally lining the training to a particular technological environment and well-understood, routine and conventional technology as evidenced above, and therefore is not a practical application and/or significantly more.
Claims 3-4, 11-13 and 19-20 further define the organization of features but do not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.
Claims 7-9, 16-17 and 22 further define the use of sensors and what the medical imaging device is, as well as the number of components, but does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-9 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2011/0121969 (hereafter “Mercer”), in view of U.S. Patent App. No. 2018/0136617 (hereafter “Xu”), in view of “Log-based Predictive Maintenance” (hereafter “Sipos”’ already of record in the IDS).

Regarding (Currently Amended) claim 1, Mercer teaches a non-transitory storage medium storing instructions readable and executable by an electronic processor to perform a predictive maintenance alerting method (Mercer: Figure 2, paragraphs [0009]-[0010], “provide methods and systems for remotely maintaining a medical imaging device… to identify a predicted malfunction of a component of the medical imaging device… by generating an alert in response to identification of the predicted malfunction”, paragraph [0037], “The hardware elements include a processor 204, an input device 208, an output device 212, a computer-readable storage media reader 216a,”) comprising:
--receiving […] machine log data and […] service log data for a medical imaging device via an electronic network (Mercer: paragraph [0016], “data related to the repair of the medical imaging device is received at the maintenance system, which updates the set of operational characteristics in response to the data related to the repair of the medical imaging device”, paragraph [0029]-[0031], “Collection of data by the different sensors 112, 116, and 120 may be coordinated locally to the medical diagnostic environment 104 with a diagnostic processor 124. The collected data may be assembled into log files that record the value of different measured parameters at different times, into error files that record the presence of an identified error in one of the sensors 112, 116, or 120 at particular times, and the like… The maintenance system 144 communicates through a network 136 with the local diagnostic processor 124 in providing maintenance functions”. Also see, paragraph [0010], [0064]. The Examiner interprets log files read on machine log data and data related to repair read on service log data. Additionally, the Examiner note paragraph [0064], uses time as a variable in making predications and suggests the log files are time stamped);
--deriving features from the received time stamped machine log data and time stamped service log data (Mercer: paragraph [0010], “A set of parameter measures is derived from the received data and analyzed in comparison with the set of operational characteristics to identify a predicted malfunction of a component of the medical imaging device”);
--applying […] models of component groups to the derived features to generate maintenance alerts wherein each component of the medical imaging device is exclusively a member of a single component group (Mercer: Figure 3, element 356, paragraph [0041], “sensors may measure the response of particular components as they are successively interrogated… indicating that a particular one of the components is malfunctioning”, paragraph [0056], “For each type of sensor, a check may be made respectively at block 316,320, or 324 whether a parameter measured by the sensor is outside of a predefined range”, paragraph [0063], “sensor data are transmitted to the maintenance system 144 over the network 136 via the diagnostic processor 124 so that the maintenance system 144 can apply predictive modeling to the data… predict component malfunctions not based solely on how a single parameter changes but on how the combination of multiple parameters is affected by changes in the components that make up the device”, paragraph [0070], “a decision is made from application of the predictive modeling at block 340 whether a fault is predicted.”. Also see, paragraphs [0040]-[0054], describing the various sensors, the Examiner interprets that the each sensor measure different components of the medical imaging device, and use of models on each of the streams of sensor data teaches what is required of the claim under the broadest reasonable interpretation); and
--transmitting the generated maintenance alerts to a service center via the electronic network (Mercer: Figure 3, paragraph [0061], “A determination that measured data, from any of the different kinds of sensors described herein, are outside a defined range may result in the issuance of an alert at block 328. Such alerts may be issued in a variety of different ways… Usually the alert is issued at least to a field service engineer by the maintenance system 144, and in some instances, the alert may additionally be issued to the medical operations center 128”).
Mercer may not explicitly teach (underlined below for clarity):
--applying a set of models of component groups to the derived features to generate maintenance alerts wherein each component of the medical imaging device is exclusively a member of a single component group;
Xu teaches applying a set of models of component groups to the derived features to generate maintenance alerts wherein each component of the medical imaging device is exclusively a member of a single component group (Xu: paragraph [0025], “an ensemble-based passive approach to selecting a model for prediction of an industrial asset's performance”, paragraph [0046], “the model ensemble can be a collection of models, where each model implements a different modeling approach”, paragraph [0075], “Model ensemble container 224 can include one or more models, where each model can implement a different algorithm to model the performance of an industrial asset. The model ensemble container can include partitions that represent a type of industrial asset… Within each partition can be multiple models, where each model implements a different algorithm to predict performance for that type of industrial asset”);
	One of ordinary skill in the art before the effective filing date would have found it obvious to include applying a set of models to components of the system as taught by Xu within the use of a predictive model on the components of the imaging system as taught by Mercer with the motivation of “provide an overall better performance on multiple synthetic and real (industry applications) data sets when compared to conventional modeling algorithms” (Xu: paragraph [0025]).
	Mercer and Xu may not explicitly teach (underlined below for clarity):
--receiving time stamped machine log data and time stamped service log data for a medical imaging device via an electronic network;
Sipos teaches receiving time stamped machine log data and time stamped service log data for a medical imaging device via an electronic network (Sipos: Figure 2, page 2, “Log data is a collection of events recorded by various applications running on the equipment (see Figure 2). An event consists of a timestamp (indicating when the event occurred), a message text (either fully unstructured or generated from a template) describing the event, an event code (representing the category of a group of similar message text) and event severity”, page 3, “Service data is another crucial data type in predictive maintenance applications. Service notifications (or tickets) are used by the service center to record details of performed services such as the notification open date (i.e. the date customer reports a problem), the equipment involved, the component consumption and so on”);
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Sipos within teaching of Mercer and Xu since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the timestamped log data as taught by Sipos for the log data as taught by Mercer and Xu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding (Currently Amended) claim 3, Mercer, Xu and Sipos teaches the limitations of claim 1, and further teaches wherein the deriving of features includes deriving built failure mode features each comprising a combination of two or more features that together represent a failure mode of a component (Mercer: paragraphs [0062]-[0064], “apply predictive modeling to the data. Such predictive modeling is not limited to the evaluation of a single parameter but may also consider correlations among different parameters in light of a maintenance history of the particular medical imaging device 108 or of similar medical imaging devices. The predictive techniques may in this way predict component malfunctions not based solely on how a single parameter changes but on how the combination of multiple parameters is affected by changes in the components that make up the device”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 4, Mercer, Xu and Sipos teaches the limitations of claim 1, and further teaches wherein the deriving of features includes deriving built failure resolution features each comprising a combination of two or more features that together represent a failure of a component and a resolution of the failure of the component (Mercer: paragraphs [0062]-[0064], “The predictive techniques may in this way predict component malfunctions not based solely on how a single parameter changes but on how the combination of multiple parameters is affected by changes in the components that make up the device”, paragraphs [0071]-[0075], “download software updates, new diagnostic routines, new diagnostic data, and the like… Merely by way of example, this might include altering the maximum temperature or humidity accepted as normal by the system, altering acceptable flow-rate settings, and the like… consider a possible repair and have the maintenance system 144 model the effect of that repair using the other data that have been collected and the maintained information about the medical imaging device 108”. The Examiner interprets the determined repairs resolutions, under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 5, Mercer, Xu and Sipos teaches the limitations of claim 1, and further teaches perform a machine learning method operating on training data comprising time stamped machine log data and time stamped service log data for at least one of the medical imaging device and one or more other medical imaging devices of a same type (Mercer: paragraph [0027]-[0031], “the maintenance system may incorporate learning mechanisms that continually refine the criteria by which potential malfunctions are identified… The collected data may be assembled into log files that record the value of different measured parameters at different times, into error files that record the presence of an identified error in one of the sensors 112, 116, or 120 at particular times, and the like”, paragraph [0066], “a neural network is implemented by treating the sensor parameters X as inputs and the correlation values C as outputs”; Xu: paragraphs [0044]-[0045], “initial training data is received, step 105. The initial training data can include, but is not limited to, industrial asset configuration data that provides details for parameters of the actual physical asset configuration. The training data can also include historical data, which can include monitored data from sensors for the particular physical asset and monitored data from other industrial assets of the same type and nature… A first model (ml) is created, step 110. This first model is based on the training data. As part of the continuous learning block, the first model is added to a model ensemble”. The log data for the imaging device is used as training data), the machine learning method comprising:
--training the models of the set of models of component groups using machine learning to optimize an objective comprising maximizing true positive maintenance alerts for the component group subject to an upper limit on false positive maintenance alerts for the component group (Xu: paragraphs [0044]-[0045], “A first model (ml) is created, step 110. This first model is based on the training data. As part of the continuous learning block, the first model is added to a model ensemble”. The Examiner notes that “to optimize an objective comprising maximizing true positive maintenance alerts for the component group subject to an upper limit on false positive maintenance alerts for the component group” is an intended use of the training of the models that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the training of the models).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 6, Mercer, Xu and Sipos teaches the limitations of claim 1, and further teaches further perform a machine learning method operating on training data comprising time stamped machine log data and time stamped service log data for at least one of the medical imaging device and one or more other medical imaging devices of a same type (Mercer: paragraph [0027]-[0031], “the maintenance system may incorporate learning mechanisms that continually refine the criteria by which potential malfunctions are identified… The collected data may be assembled into log files that record the value of different measured parameters at different times, into error files that record the presence of an identified error in one of the sensors 112, 116, or 120 at particular times, and the like”, paragraph [0066], “a neural network is implemented by treating the sensor parameters X as inputs and the correlation values C as outputs”; Xu: paragraphs [0044]-[0045], “initial training data is received, step 105. The initial training data can include, but is not limited to, industrial asset configuration data that provides details for parameters of the actual physical asset configuration. The training data can also include historical data, which can include monitored data from sensors for the particular physical asset and monitored data from other industrial assets of the same type and nature… A first model (ml) is created, step 110. This first model is based on the training data. As part of the continuous learning block, the first model is added to a model ensemble”. The log data for the imaging device is used as training data), the machine learning method comprising:
--extracting positive training data from the training data for training a model of the set of models of component groups wherein the positive training data comprise training data having time stamps pre dating a failure of a component of component group; extracting negative training data from the training data for training the model of the set of models of component groups wherein the negative training data comprise training data having time stamps post dating a failure of a component of component group or training data from a medical imaging device that has never had a failure of the component of component group (Sipos: page 4, “the learner receives a set of bags which are labeled positive or negative. Each bag may contain multiple instances (equipment daily logs). A bag (all the logs from an interval, e.g. one week) is labeled negative if all the instances in it are negative (no failures according to the service notifications), and positive if it contains at least one positive”, page 6, “Group daily instances into bags using desired interval lengths… Label bags with known failures as positive and the rest as negative… Each instance in a negative bag is transformed into a negative example… For each positive bag we create a positive meta example… Create multiple subsets by randomly subsampling transformed negative bags and including all positive meta examples”); and 
--applying machine learning to train the model using the positive training data and the negative training data (Sipos: page 6, “Create multiple subsets by randomly subsampling transformed negative bags and including all positive meta examples… Train the final model. (a) Use the subset of features obtained in the previous step. (b) Learn the final model by using all the data”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 7, Mercer, Xu and Sipos teaches the limitations of claim 1, and further teaches wherein the received time stamped machine log data includes medical imaging device usage log data and sensor data acquired by sensors of the medical imaging device (Mercer: paragraph [0016], “data related to the repair of the medical imaging device is received at the maintenance system, which updates the set of operational characteristics in response to the data related to the repair of the medical imaging device”, paragraph [0029]-[0031], “Collection of data by the different sensors 112, 116, and 120 may be coordinated locally to the medical diagnostic environment 104 with a diagnostic processor 124. The collected data may be assembled into log files that record the value of different measured parameters at different times, into error files that record the presence of an identified error in one of the sensors 112, 116, or 120 at particular times, and the like… The maintenance system 144 communicates through a network 136 with the local diagnostic processor 124 in providing maintenance functions”. Also see, Figure 3, paragraph [0056]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 8, Mercer, Xu and Sipos teaches the limitations of claim 1, and further teaches wherein the set of models of component groups model at least 10,000 components of the medical imaging device wherein each component of the at least 10,000 components of the medical imaging device is exclusively a member of a single component group (Mercer: paragraph [0026], “different types of devices may include different types of components”, paragraph [0041], “sensors may measure the response of particular components as they are successively interrogated… indicating that a particular one of the components is malfunctioning”, paragraph [0056], “For each type of sensor, a check may be made respectively at block 316,320, or 324 whether a parameter measured by the sensor is outside of a predefined range”. The Examiner interprets that the each sensor measure different components of the medical imaging device, and use of models on each of the streams of sensor data. Additionally, modeling of at least 10,000 components is a design choice in which the systems are capable of performing, and would be obvious to one of ordinary skill in the art to model at least 10,000 components of the medical imaging device ).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 9, Mercer, Xu and Sipos teaches the limitations of claim 1, and further teaches wherein the medical imaging device is selected from a group consisting of: an ultrasound imaging device, a digital radiography (DR) device, a magnetic resonance imaging (MRI) device, a transmission computed tomography (CT) imaging device, a positron emission tomography (PET) imaging device, a gamma camera configured for single photon emission computed tomography (SPECT) imaging, a hybrid PET/CT imaging device, a hybrid SPECT/CT imaging device, and an image guided therapy (iGT) device (Mercer: paragraph [0026], “examples of medical imaging devices include projection-radiograph X-ray devices; computed-tomography devices, including computed- axial tomography devices and single-photon-emission computed-tomography devices; positron-emission tomography devices; mammography devices; magnetic-resonance imaging devices, including those equipped for functional magnetic-resonance imaging; scintiscanner devices; A-scan, B-scan, and other ultrasound devices; and others.”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 18, Mercer teaches a predictive maintenance alerting method (Mercer: Figure 2, paragraphs [0009]-[0010], “provide methods and systems for remotely maintaining a medical imaging device… to identify a predicted malfunction of a component of the medical imaging device… by generating an alert in response to identification of the predicted malfunction”)  comprising:
--receiving […] machine log data and […] service log data fora medical imaging device at a server computer via an electronic network (Mercer: paragraph [0016], “data related to the repair of the medical imaging device is received at the maintenance system, which updates the set of operational characteristics in response to the data related to the repair of the medical imaging device”, paragraph [0029]-[0031], “Collection of data by the different sensors 112, 116, and 120 may be coordinated locally to the medical diagnostic environment 104 with a diagnostic processor 124. The collected data may be assembled into log files that record the value of different measured parameters at different times, into error files that record the presence of an identified error in one of the sensors 112, 116, or 120 at particular times, and the like… The maintenance system 144 communicates through a network 136 with the local diagnostic processor 124 in providing maintenance functions”. Also see, paragraph [0010], [0064]. The Examiner interprets log files read on machine log data and data related to repair read on service log data. Additionally, the Examiner note paragraph [0064], uses time as a variable in making predications and suggests the log files are time stamped); 
--deriving features from the received time stamped machine log data and time stamped service log data (Mercer: paragraph [0010], “A set of parameter measures is derived from the received data and analyzed in comparison with the set of operational characteristics to identify a predicted malfunction of a component of the medical imaging device”), 
--including deriving at least one of (i) built failure mode features each comprising a combination of two or more features that together represent a failure mode of a component (Mercer: paragraphs [0062]-[0064], “apply predictive modeling to the data. Such predictive modeling is not limited to the evaluation of a single parameter but may also consider correlations among different parameters in light of a maintenance history of the particular medical imaging device 108 or of similar medical imaging devices. The predictive techniques may in this way predict component malfunctions not based solely on how a single parameter changes but on how the combination of multiple parameters is affected by changes in the components that make up the device”) and 
--(ii) built failure resolution features each comprising a combination of two or more features that together represent a failure of a component and a resolution of the failure of the component (Mercer: paragraphs [0062]-[0064], “The predictive techniques may in this way predict component malfunctions not based solely on how a single parameter changes but on how the combination of multiple parameters is affected by changes in the components that make up the device”, paragraphs [0071]-[0075], “download software updates, new diagnostic routines, new diagnostic data, and the like… Merely by way of example, this might include altering the maximum temperature or humidity accepted as normal by the system, altering acceptable flow-rate settings, and the like… consider a possible repair and have the maintenance system 144 model the effect of that repair using the other data that have been collected and the maintained information about the medical imaging device 108”. The Examiner interprets the determined repairs resolutions, under the broadest reasonable interpretation);
--applying […] models of component groups to the derived features to generate maintenance alerts (Mercer: Figure 3, element 356, paragraph [0041], “sensors may measure the response of particular components as they are successively interrogated… indicating that a particular one of the components is malfunctioning”, paragraph [0056], “For each type of sensor, a check may be made respectively at block 316,320, or 324 whether a parameter measured by the sensor is outside of a predefined range”, paragraph [0063], “sensor data are transmitted to the maintenance system 144 over the network 136 via the diagnostic processor 124 so that the maintenance system 144 can apply predictive modeling to the data… predict component malfunctions not based solely on how a single parameter changes but on how the combination of multiple parameters is affected by changes in the components that make up the device”, paragraph [0070], “a decision is made from application of the predictive modeling at block 340 whether a fault is predicted.”. Also see, paragraphs [0040]-[0054], describing the various sensors); and
--transmitting the generated maintenance alerts from the server computer to a service center via the electronic network (Mercer: Figure 3, paragraph [0061], “A determination that measured data, from any of the different kinds of sensors described herein, are outside a defined range may result in the issuance of an alert at block 328. Such alerts may be issued in a variety of different ways… Usually the alert is issued at least to a field service engineer by the maintenance system 144, and in some instances, the alert may additionally be issued to the medical operations center 128”);
--wherein the deriving and applying are performed by the electronic server (Mercer: Figure 1, paragraph [0031], “Maintenance functions are coordinated by the maintenance system 144, which may be located remote from a plurality of medical diagnostic environments 104 that contain medical imaging devices 108”). Mercer may not explicitly teach (underlined below for clarity):
--applying a set of models of component groups to the derived features to generate maintenance alerts;
Xu teaches applying a set of models of component groups to the derived features to generate maintenance alerts (Xu: paragraph [0025], “an ensemble-based passive approach to selecting a model for prediction of an industrial asset's performance”, paragraph [0046], “the model ensemble can be a collection of models, where each model implements a different modeling approach”, paragraph [0075], “Model ensemble container 224 can include one or more models, where each model can implement a different algorithm to model the performance of an industrial asset. The model ensemble container can include partitions that represent a type of industrial asset… Within each partition can be multiple models, where each model implements a different algorithm to predict performance for that type of industrial asset”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include applying a set of models to components of the system as taught by Xu within the use of a predictive model on the components of the imaging system as taught by Mercer with the motivation of “provide an overall better performance on multiple synthetic and real (industry applications) data sets when compared to conventional modeling algorithms” (Xu: paragraph [0025]).
Mercer and Xu may not explicitly teach (underlined below for clarity):
--receiving time stamped machine log data and time stamped service log data fora medical imaging device at a server computer via an electronic network;
Sipos teaches receiving time stamped machine log data and time stamped service log data fora medical imaging device at a server computer via an electronic network (Sipos: Figure 2, page 2, “Log data is a collection of events recorded by various applications running on the equipment (see Figure 2). An event consists of a timestamp (indicating when the event occurred), a message text (either fully unstructured or generated from a template) describing the event, an event code (representing the category of a group of similar message text) and event severity”, page 3, “Service data is another crucial data type in predictive maintenance applications. Service notifications (or tickets) are used by the service center to record details of performed services such as the notification open date (i.e. the date customer reports a problem), the equipment involved, the component consumption and so on”);
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Sipos within teaching of Mercer and Xu since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the timestamped log data as taught by Sipos for the log data as taught by Mercer and Xu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

REGARDING CLAIM(S) 19 and 20
Claim(s) 19 and 20 is/are analogous to Claim(s) 3 and 4, thus Claim(s) 19 and 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3 and 4.

Regarding (Currently Amended) claim 21, Mercer, Xu and Sipos teaches the limitations of claim 18, and further teaches training the models of the set of models of component groups using machine learning to optimize an objective comprising maximizing true positive maintenance alerts for the component group subject to an upper limit on false positive maintenance alerts for the component group (Xu: paragraphs [0044]-[0045], “A first model (ml) is created, step 110. This first model is based on the training data. As part of the continuous learning block, the first model is added to a model ensemble”. The Examiner notes that “to optimize an objective comprising maximizing true positive maintenance alerts for the component group subject to an upper limit on false positive maintenance alerts for the component group” is an intended use of the training of the models that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the training of the models).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 22, Mercer, Xu and Sipos teaches the limitations of claim 18, and further teaches wherein each component of the medical imaging device is exclusively a member of a single component group (Mercer: Figure 3, element 356, paragraph [0041], “sensors may measure the response of particular components as they are successively interrogated… indicating that a particular one of the components is malfunctioning”, paragraph [0056], “For each type of sensor, a check may be made respectively at block 316,320, or 324 whether a parameter measured by the sensor is outside of a predefined range”, paragraph [0063], “sensor data are transmitted to the maintenance system 144 over the network 136 via the diagnostic processor 124 so that the maintenance system 144 can apply predictive modeling to the data… predict component malfunctions not based solely on how a single parameter changes but on how the combination of multiple parameters is affected by changes in the components that make up the device”, paragraph [0070], “a decision is made from application of the predictive modeling at block 340 whether a fault is predicted.”. Also see, paragraphs [0040]-[0054], describing the various sensors, the Examiner interprets that the each sensor measure different components of the medical imaging device, and use of models on each of the streams of sensor data teaches what is required of the claim under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 1, incorporated herein.

Claim(s) 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2011/0121969 (hereafter “Mercer”), U.S. Patent App. No. 2018/0136617 (hereafter “Xu”) and “Log-based Predictive Maintenance” (hereafter “Sipos”’ already of record in the IDS) as applied to claim1 and 18 above, and further in view of U.S. Patent App. No. 2010/0189227 (hereafter “Mannar”).

Regarding (Currently Amended) claim 2, Mercer, Xu and Sipos teaches the limitations of claim 1, and further teaches wherein at least one model of the set of models of component groups comprises a heterogeneous model including a machine learned analytical model representing the component group […] (Mercer: paragraph [0027], “the maintenance system may incorporate learning mechanisms that continually refine the criteria by which potential malfunctions are identified”, paragraph [0066], “a neural network is implemented by treating the sensor parameters X as inputs and the correlation values C as outputs”; Xu: Figure 1, paragraph [0019], “The continuously evolving learner can be either a single model or an ensemble of models… ensemble-based learning provides a very flexible structure to add and remove models from the ensemble, thus providing an effective balance in learning between new and old knowledge”, paragraph [0046], “the model ensemble can be a collection of models, where each model implements a different modeling approach”. The Examiner notes ensemble models are heterogeneous models).
Mercer, Xu and Sipos may not explicitly teach (underlined below for clarity):
--wherein at least one model of the set of models of component groups comprises a heterogeneous model including a machine learned analytical model representing the component group with embedded statistical remaining useful lifetime mode of the components of the component group.
Mannar teaches wherein at least one model of the set of models of component groups comprises a heterogeneous model including a machine learned analytical model representing the component group with embedded statistical remaining useful lifetime mode of the components of the component group (Mannar: Figure 3, paragraphs [0036]-[0040], “creating an algorithm or baseline model of a likelihood of or to predict a time to failure of the [component]… baseline reliability model can include mathematical function that provides a probability of survival of a component given the age of the component”. The Examiner notes under the broadest reasonable interpretation this is a statistical remaining useful model of the components).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using remaining statistical useful lifetime mode of the components as taught by Mannar with the machine learning modeling of component failures as taught by Mercer, Xu and Sipos with the motivation of “improve robustness of system 100… improve dimension reduction and to extract relevant input data” (Mannar” paragraphs [0046]-[0047]).

REGARDING CLAIM(S) 23
Claim(s) 23 is/are analogous to Claim(s) 2, thus Claim(s) 23 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2.

Claim(s) 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2011/0121969 (hereafter “Mercer”), in view of U.S. Patent App. No. 2018/0136617 (hereafter “Xu”), in view of “Log-based Predictive Maintenance” (hereafter “Sipos”’ already of record in the IDS), in view of U.S. Patent App. No. 2010/0189227 (hereafter “Mannar”).

Regarding (Currently Amended) claim 10, Mercer teaches a predictive maintenance alerting device (Mercer: Figure 2, paragraphs [0009]-[0010], “provide methods and systems for remotely maintaining a medical imaging device… to identify a predicted malfunction of a component of the medical imaging device… by generating an alert in response to identification of the predicted malfunction”) comprising:
--a server computer operatively connected with an electronic network operatively connected with an electronic network (Mercer: Figure 1, paragraphs [0031], “The maintenance system 144 communicates through a network 136 with the local diagnostic processor 124” and [0037], “The hardware elements include a processor 204”) to 
--receive […] machine log da and […] service log data from a medical imaging device via the electronic network (Mercer: paragraph [0016], “data related to the repair of the medical imaging device is received at the maintenance system, which updates the set of operational characteristics in response to the data related to the repair of the medical imaging device”, paragraph [0029]-[0031], “Collection of data by the different sensors 112, 116, and 120 may be coordinated locally to the medical diagnostic environment 104 with a diagnostic processor 124. The collected data may be assembled into log files that record the value of different measured parameters at different times, into error files that record the presence of an identified error in one of the sensors 112, 116, or 120 at particular times, and the like… The maintenance system 144 communicates through a network 136 with the local diagnostic processor 124 in providing maintenance functions”. Also see, paragraph [0010], [0064]. The Examiner interprets log files read on machine log data and data related to repair read on service log data. Additionally, the Examiner note paragraph [0064], uses time as a variable in making predications and suggests the log files are time stamped) and 
--to transmit maintenance alerts to a service center via the electronic network (Mercer: Figure 3, paragraph [0061], “A determination that measured data, from any of the different kinds of sensors described herein, are outside a defined range may result in the issuance of an alert at block 328. Such alerts may be issued in a variety of different ways… Usually the alert is issued at least to a field service engineer by the maintenance system 144, and in some instances, the alert may additionally be issued to the medical operations center 128”); and 
--a non transitory storage medium storing instructions readable and executable by the server computer to perform a predictive maintenance alerting method (Mercer: paragraph [0037], “The hardware elements include a processor 204, an input device 208, an output device 212, a computer-readable storage media reader 216a,”) including:
--deriving features from the received time stamped machine log data and time stamped service log data (Mercer: paragraph [0010], “A set of parameter measures is derived from the received data and analyzed in comparison with the set of operational characteristics to identify a predicted malfunction of a component of the medical imaging device”); and
--applying […] models of component groups to the derived features to generate the maintenance alerts (Mercer: Figure 3, element 356, paragraph [0041], “sensors may measure the response of particular components as they are successively interrogated… indicating that a particular one of the components is malfunctioning”, paragraph [0056], “For each type of sensor, a check may be made respectively at block 316,320, or 324 whether a parameter measured by the sensor is outside of a predefined range”, paragraph [0063], “sensor data are transmitted to the maintenance system 144 over the network 136 via the diagnostic processor 124 so that the maintenance system 144 can apply predictive modeling to the data… predict component malfunctions not based solely on how a single parameter changes but on how the combination of multiple parameters is affected by changes in the components that make up the device”, paragraph [0070], “a decision is made from application of the predictive modeling at block 340 whether a fault is predicted.”. Also see, paragraphs [0040]-[0054], describing the various sensors) 
--wherein each model of the set of models of component groups comprises a […] machine learned analytical model representing the component group […] (Mercer: paragraph [0027], “the maintenance system may incorporate learning mechanisms that continually refine the criteria by which potential malfunctions are identified”, paragraph [0066], “a neural network is implemented by treating the sensor parameters X as inputs and the correlation values C as outputs”).
Mercer may not explicitly teach (underlined below for clarity):
--applying a set of models of component groups to the derived features to generate the maintenance alerts 
--wherein each model of the set of models of component groups comprises a heterogeneous model including a machine learned analytical model representing the component group with embedded statistical remaining useful lifetime models of the components of the component group.
Xu teaches applying a set of models of component groups to the derived features to generate the maintenance alerts (Xu: paragraph [0025], “an ensemble-based passive approach to selecting a model for prediction of an industrial asset's performance”, paragraph [0046], “the model ensemble can be a collection of models, where each model implements a different modeling approach”, paragraph [0075], “Model ensemble container 224 can include one or more models, where each model can implement a different algorithm to model the performance of an industrial asset. The model ensemble container can include partitions that represent a type of industrial asset… Within each partition can be multiple models, where each model implements a different algorithm to predict performance for that type of industrial asset”)
--wherein each model of the set of models of component groups comprises a heterogeneous model including a machine learned analytical model representing the component group with embedded statistical remaining useful lifetime models of the components of the component group (Xu: Figure 1, paragraph [0019], “The continuously evolving learner can be either a single model or an ensemble of models… ensemble-based learning provides a very flexible structure to add and remove models from the ensemble, thus providing an effective balance in learning between new and old knowledge”, paragraph [0046], “the model ensemble can be a collection of models, where each model implements a different modeling approach”. The Examiner notes ensemble models are heterogeneous models).
One of ordinary skill in the art before the effective filing date would have found it obvious to include applying a set of heterogeneous models to components of the system as taught by Xu within the use of a predictive model on the components of the imaging system as taught by Mercer with the motivation of “provide an overall better performance on multiple synthetic and real (industry applications) data sets when compared to conventional modeling algorithms” (Xu: paragraph [0025]).
Mercer and Xu may not explicitly teach (underlined below for clarity):
--receive time stamped machine log da and time stamped service log data from a medical imaging device via the electronic network 
Sipos teaches receive time stamped machine log da and time stamped service log data from a medical imaging device via the electronic network (Sipos: Figure 2, page 2, “Log data is a collection of events recorded by various applications running on the equipment (see Figure 2). An event consists of a timestamp (indicating when the event occurred), a message text (either fully unstructured or generated from a template) describing the event, an event code (representing the category of a group of similar message text) and event severity”, page 3, “Service data is another crucial data type in predictive maintenance applications. Service notifications (or tickets) are used by the service center to record details of performed services such as the notification open date (i.e. the date customer reports a problem), the equipment involved, the component consumption and so on”);
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Sipos within teaching of Mercer and Xu since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the timestamped log data as taught by Sipos for the log data as taught by Mercer and Xu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Mercer, Xu and Sipos may not explicitly teach (underlined below for clarity):
--wherein each model of the set of models of component groups comprises a heterogeneous model including a machine learned analytical model representing the component group with embedded statistical remaining useful lifetime models of the components of the component group.
Mannar teaches wherein each model of the set of models of component groups comprises a heterogeneous model including a machine learned analytical model representing the component group with embedded statistical remaining useful lifetime models of the components of the component group (Mannar: Figure 3, paragraphs [0036]-[0040], “creating an algorithm or baseline model of a likelihood of or to predict a time to failure of the [component]… baseline reliability model can include mathematical function that provides a probability of survival of a component given the age of the component”. The Examiner notes under the broadest reasonable interpretation this is a statistical remaining useful model of the components).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using remaining statistical useful lifetime mode of the components as taught by Mannar within the machine learning modeling of component failures as taught by Mercer, Xu and Sipos with the motivation of “improve robustness of system 100… improve dimension reduction and to extract relevant input data” (Mannar” paragraphs [0046]-[0047]).

Regarding (Currently Amended) claim 11, Mercer, Xu, Sipos and Mannar teaches the limitations of claim 10, and further teaches wherein each component of the medical imaging device is exclusively a member of a single component group (Mercer: Figure 3, element 356, paragraph [0041], “sensors may measure the response of particular components as they are successively interrogated… indicating that a particular one of the components is malfunctioning”, paragraph [0056], “For each type of sensor, a check may be made respectively at block 316,320, or 324 whether a parameter measured by the sensor is outside of a predefined range”, paragraph [0063], “sensor data are transmitted to the maintenance system 144 over the network 136 via the diagnostic processor 124 so that the maintenance system 144 can apply predictive modeling to the data… predict component malfunctions not based solely on how a single parameter changes but on how the combination of multiple parameters is affected by changes in the components that make up the device”, paragraph [0070], “a decision is made from application of the predictive modeling at block 340 whether a fault is predicted.”. Also see, paragraphs [0040]-[0054], describing the various sensors, the Examiner interprets that the each sensor measure different components of the medical imaging device, and use of models on each of the streams of sensor data teaches what is required of the claim under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding (Currently Amended) claim 12, Mercer, Xu, Sipos and Mannar teaches the limitations of claim 10, and further teaches wherein the deriving of features includes deriving built failure mode features each comprising a combination of two or more features that together represent a failure mode of a component (Mercer: paragraphs [0062]-[0064], “apply predictive modeling to the data. Such predictive modeling is not limited to the evaluation of a single parameter but may also consider correlations among different parameters in light of a maintenance history of the particular medical imaging device 108 or of similar medical imaging devices. The predictive techniques may in this way predict component malfunctions not based solely on how a single parameter changes but on how the combination of multiple parameters is affected by changes in the components that make up the device”).
The motivation to combine is the same as in claim 10, incorporated herein.


Regarding (Currently Amended) claim 13, Mercer, Xu, Sipos and Mannar teaches the limitations of claim 10, and further teaches wherein the deriving of features includes deriving built failure resolution features each comprising a combination of two or more features that together represent a failure of a component and a resolution of the failure of the component (Mercer: paragraphs [0062]-[0064], “The predictive techniques may in this way predict component malfunctions not based solely on how a single parameter changes but on how the combination of multiple parameters is affected by changes in the components that make up the device”, paragraphs [0071]-[0075], “download software updates, new diagnostic routines, new diagnostic data, and the like… Merely by way of example, this might include altering the maximum temperature or humidity accepted as normal by the system, altering acceptable flow-rate settings, and the like… consider a possible repair and have the maintenance system 144 model the effect of that repair using the other data that have been collected and the maintained information about the medical imaging device 108”. The Examiner interprets the determined repairs resolutions, under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 10, incorporated herein.


Regarding (Currently Amended) claim 14, Mercer, Xu, Sipos and Mannar teaches the limitations of claim 10, and further teaches perform a machine learning method operating on training data comprising time stamped machine log data and time stamped service log data for at least one of the medical imaging device and one or more other medical imaging devices of a same type (Mercer: paragraph [0027]-[0031], “the maintenance system may incorporate learning mechanisms that continually refine the criteria by which potential malfunctions are identified… The collected data may be assembled into log files that record the value of different measured parameters at different times, into error files that record the presence of an identified error in one of the sensors 112, 116, or 120 at particular times, and the like”, paragraph [0066], “a neural network is implemented by treating the sensor parameters X as inputs and the correlation values C as outputs”; Xu: paragraphs [0044]-[0045], “initial training data is received, step 105. The initial training data can include, but is not limited to, industrial asset configuration data that provides details for parameters of the actual physical asset configuration. The training data can also include historical data, which can include monitored data from sensors for the particular physical asset and monitored data from other industrial assets of the same type and nature… A first model (ml) is created, step 110. This first model is based on the training data. As part of the continuous learning block, the first model is added to a model ensemble”. The log data for the imaging device is used as training data), the machine learning method comprising: 
--training the models of the set of models of component groups using machine learning to optimize an objective comprising maximizing true positive maintenance alerts for the component group subject to an upper limit on false positive maintenance alerts for the component group (Xu: paragraphs [0044]-[0045], “A first model (ml) is created, step 110. This first model is based on the training data. As part of the continuous learning block, the first model is added to a model ensemble”. The Examiner notes that “to optimize an objective comprising maximizing true positive maintenance alerts for the component group subject to an upper limit on false positive maintenance alerts for the component group” is an intended use of the training of the models that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the training of the models).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding (Currently Amended) claim 15, Mercer, Xu, Sipos and Mannar teaches the limitations of claim 10, and further teaches further perform a machine learning method operating on training data comprising time stamped machine log data and time stamped service log data for at least one of the medical imaging device and one or more other medical imaging devices of a same type (Mercer: paragraph [0027]-[0031], “the maintenance system may incorporate learning mechanisms that continually refine the criteria by which potential malfunctions are identified… The collected data may be assembled into log files that record the value of different measured parameters at different times, into error files that record the presence of an identified error in one of the sensors 112, 116, or 120 at particular times, and the like”, paragraph [0066], “a neural network is implemented by treating the sensor parameters X as inputs and the correlation values C as outputs”; Xu: paragraphs [0044]-[0045], “initial training data is received, step 105. The initial training data can include, but is not limited to, industrial asset configuration data that provides details for parameters of the actual physical asset configuration. The training data can also include historical data, which can include monitored data from sensors for the particular physical asset and monitored data from other industrial assets of the same type and nature… A first model (ml) is created, step 110. This first model is based on the training data. As part of the continuous learning block, the first model is added to a model ensemble”. The log data for the imaging device is used as training data), the machine learning method comprising:
--extracting positive training data from the training data for training a model of the set of models of component groups wherein the positive training data comprise training data having time stamps pre dating a failure of a component of component group; extracting negative training data from the training data for training the model of the set of models of component groups wherein the negative training data comprise training data having time stamps post dating a failure of a component of component group or training data from a medical imaging device that has never had a failure of the component of component group (Sipos: page 4, “the learner receives a set of bags which are labeled positive or negative. Each bag may contain multiple instances (equipment daily logs). A bag (all the logs from an interval, e.g. one week) is labeled negative if all the instances in it are negative (no failures according to the service notifications), and positive if it contains at least one positive”, page 6, “Group daily instances into bags using desired interval lengths… Label bags with known failures as positive and the rest as negative… Each instance in a negative bag is transformed into a negative example… For each positive bag we create a positive meta example… Create multiple subsets by randomly subsampling transformed negative bags and including all positive meta examples”); and
--applying machine learning to train the model using the positive training data and the negative training data (Sipos: page 6, “Create multiple subsets by randomly subsampling transformed negative bags and including all positive meta examples… Train the final model. (a) Use the subset of features obtained in the previous step. (b) Learn the final model by using all the data”).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding (Currently Amended) claim 16, Mercer, Xu, Sipos and Mannar teaches the limitations of claim 10, and further teaches wherein: the set of models of component groups model at least 10,000 components of the medical imaging device (Mercer: paragraph [0026], “different types of devices may include different types of components”, paragraph [0041], “sensors may measure the response of particular components as they are successively interrogated… indicating that a particular one of the components is malfunctioning”, paragraph [0056], “For each type of sensor, a check may be made respectively at block 316,320, or 324 whether a parameter measured by the sensor is outside of a predefined range”. The Examiner interprets that the each sensor measure different components of the medical imaging device, and use of models on each of the streams of sensor data. Additionally, modeling of at least 10,000 components is a design choice in which the systems are capable of performing, and would be obvious to one of ordinary skill in the art to model at least 10,000 components of the medical imaging device ).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding (Currently Amended) claim 17, Mercer, Xu, Sipos and Mannar teaches the limitations of claim 10, and further teaches wherein the predictive maintenance alerting method further includes at least one of: maintaining an electronic service schedule including scheduling a service call to remediate a generated maintenance alert; and maintaining an electronic inventory including ordering a part for the medical imaging device that is expected to be needed to remediate a generated maintenance alert (Mercer: paragraph [0061]-[0063], “The issuance of an alert may prompt not only the application of maintenance functions described below and coordinated with the maintenance system 144, but may also initiate scheduling changes for use of the medical imaging device 108… allowing repairs to be scheduled to accommodate schedules when the medical imaging device 108 is planned to be used”; Mannar: paragraph [0004], “schedule shipment and installation of the replacement tube with reduced unplanned downtime”)
The motivation to combine is the same as in claim 10, incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent App. No. 20060111857 (hereafter “Shah”) teaches predicting a time of a components failure in a medical imaging system using historical data to identify failures.
U.S. Patent No. 7490473 (hereafter “Jammu”) teaches predicating individual component failures for a MRI machine via calculation of expected values deviation from actual values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323. The examiner can normally be reached M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.L./Examiner, Art Unit 3626    


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626